Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 01/05/2021. As directed by the amendment: claims 1, 20 and 21 are amended, claim 9 is canceled.  Thus, claims 1-8 and 10-22 are presently under consideration in this application.

Response to Amendments/Arguments
Applicant’s arguments with respect to claims 1-8 and 10-22 and 31 have been considered but are moot because the arguments do not apply to the current rejection.
Applicant’s arguments, see remarks, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1-8 and 10-22 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakamoto et al (JP 52-65144) in views of Rakhmonov et al  (SU 404592).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 11-14, 16, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (JP 52-65144) in views of Rakhmonov et al  (SU 404592).
	For claim 1, Sakamoto teaches coated electrode (page.1, lines 21-23) (fig.1) comprising: a central metal core (1 as shown in fig.1); an outer coating (3 as shown in fig.1) at least partly surrounding the central metal core (1 as shown in fig.1), the outer coating (3 as shown in fig.1) comprising rutile and at least one lithium-based compound (page.3, lines 90-95 and page.4, lines 134-136)) (table 3, page.253), wherein the outer coating is essentially free of sodium (Na) feldspar and potassium (K) feldspar (table 3 shows one section Li compound by itself) (page.3, lines 90-100); and at least one inner coating (2 as shown in fig.1) arranged between the outer coating (3 as shown in fig.1) and the central metal core (1 as shown in fig.1), the inner coating (2 as shown in fig.1) comprising rutile and one or both of at least one Na-based compound and at least one K-based compound (page.3, lines 100-115 and page.4, lines 134-136) (table 3, page.253 shows one column is Na and K and other column is Li). 
Sakamoto fails to teach coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate. 	

Rakhmonov teaches, similar electrode coating, coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate (abstract, lines 1-5).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate as taught by Rakhmonov for purpose of providing slag crust separation and gives concave, finely laminated welds without undercuts and with a smooth transition into the underlying metal (Rakhmonov, abstract).
 	For claim 2, Sakamoto further teaches wherein the at least one inner coating (2 as shown in fig.1) is a single inner coating, wherein the inner coating covers at least a part of the central metal core (1 as shown in fig.1), and wherein the outer coating (3 as shown in fig.1) covers at least a part of the single inner coating (page.1, lines 21-23) (fig.1).  	For claim 4, Sakamoto further teaches wherein the outer coating (3 as shown in fig.1)  is free of sodium-based and potassium-based compounds (table 3 shows one section Li compound by itself) (page.3, lines 90-100).  	For claim 5, Sakamoto further teaches wherein a total proportion of Na and K in the outer coating is less than or equal to 0.14% by weight on the basis of a total weight of the outer coating (table 3 shows that zero amount of Na and K is used, which is less 0.14%, on section Li compound by itself) (page.3, lines 90-100).  	For claim 7, Sakamoto further teaches wherein the outer coating comprises 1 to 4% by weight of Li.sub.2O on the basis of a total weight of the outer coating (table 4, page.254 shows that Li.sub.2O  ranges is between 0.5-4%).  	 	 	For claim 11, Sakamoto further teaches wherein the inner coating comprises one or both of at least one extrusion agent and/or at least one arc initiating and stabilizing agent comprising Na and/or K (page.3, lines 119-121 and page.4, lines 134-136).  	For claim 12, Sakamoto further teaches wherein one or both of Na.sub.2O and K.sub.2O are present in the inner coating at an amount greater than or equal to 0.4% by weight on the basis of a total weight of the inner coating (table 4, page.254 shows that Na.sub.2O and K.sub.2O ranges is between 0.5-4%).  	For claim 13, Sakamoto further teaches wherein when present, one of both of Na.sub.2O and K.sub.2O are present in the inner coating at an amount less than or equal to 1% by weight on the basis of a total weight of the inner coating (table 4, page.254 shows that Na.sub.2O and K.sub.2O ranges is between 0.5-4%).  	For claim 14, Sakamoto further teaches wherein a total proportion of Na and K in the inner coating is greater than or equal to 0.15% by weight on the basis of a total weight of the inner coating (table 4, page.254 shows that Na.sub.2O and K.sub.2O ranges is between 0.5-4%).  	For claim 16, Sakamoto further teaches wherein the inner coating comprises up to 2.5% of Li.sub.2O on the basis of a total weight of the inner coating (table 4, page.254 shows that Li.sub.2O  ranges is between 0.5-4%).  	For claim 21, Sakamoto teaches An assembly of an inner coating and an outer coating for an electrode (page.1, lines 21-23) (fig.1), the outer coating (3 as shown in fig.1) covering at least a part of the inner coating (2 as shown in fig.1), the outer coating (3 as shown in fig.1) comprising rutile and at least one lithium-based compound and being free of sodium feldspar and potassium feldspar (page.3, lines 90-95 and page.4, lines 134-136)) (table 3, page.253) (table 3 shows one section Li compound by itself), and wherein the inner coating (2 as shown in fig.1) comprises one or both of at least one sodium-based compound and at least one potassium-based compound (page.3, lines 100-115 and page.4, lines 134-136) (table 3, page.253 shows one column is Na and K and other column is Li). 
Sakamoto fails to teach coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate. 	

Rakhmonov teaches, similar electrode coating, coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate (abstract, lines 1-5).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate as taught by Rakhmonov for purpose of providing slag crust separation and gives concave, finely laminated welds without undercuts and with a smooth transition into the underlying metal (Rakhmonov, abstract).
Claims 3, 6, 8, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (JP 52-65144) in views of Rakhmonov et al  (SU 404592) as applied to claims above, and further in view of Baune (2005/0189337).
For claim 3, Sakamoto, as modified by Rakhmonov, teaches all the limitation as previously set forth except for wherein the at least one lithium-based aluminosilicate is present in an amount of 5 to 45% by weight on the basis of a total weight of the outer coating or in an amount such that Li from the at least one lithium-based aluminosilicate is present in an amount of 0.2 to 3% by weight on the basis of the total weight of the outer coating; at least one extrusion agent essentially free of one or both of Na and K; lithium silicate as binder; and one or more metal elements in the form of ferroalloys or of individual elements in an amount of 10 to 55% by weight on the basis of the total weight of the outer coating. 
Baune teaches, similar electrode, wherein the at least one lithium-based aluminosilicate is present in an amount of 5 to 45% by weight on the basis of a total weight of the outer coating or in an amount such that Li from the at least one lithium-based aluminosilicate is present in an amount of 0.2 to 3% by weight on the basis of the total weight of the outer coating (par.57, lines 1-6); at least one extrusion agent essentially free of one or both of Na and K (par.41); lithium silicate as binder (par.52, lines 1-5); and one or more metal elements in the form of ferroalloys or of individual elements in an amount of 10 to 55% by weight on the basis of the total weight of the outer coating (par.57).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with lithium-based aluminosilicate ranges as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34).

For claim 6, Sakamoto, as modified by Rakhmonov,  teaches all the limitation as previously set forth except for wherein Na.sub.2O and K.sub.2O is present in the outer coating at an amount less than or equal to 0.35% by weight on the basis of a total weight of the outer coating. 
Baune further teaches wherein Na.sub.2O and K.sub.2O is present in the outer coating at an amount less than or equal to 0.35% by weight on the basis of a total weight of the outer coating (par.101, and 105 and table 2). 
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with Na.sub.2O and K.sub.2O less than or equal to 0.35% by weight as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34).

For claim 8, Sakamoto, as modified by Rakhmonov, teaches all the limitation as previously set forth except for wherein the inner coating comprises: at least one lithium-based aluminosilicate or Li from the at least one lithium-based aluminosilicate present in an amount of 0.1 to 1% by weight on the basis of a total weight of the inner coating; lithium silicate; and about 10 to 55% by weight on the basis of the total weight of the inner coating of one or more metal elements in the form of ferroalloys or of individual elements. 
Baune further teaches coating comprises: at least one lithium-based aluminosilicate or Li from the at least one lithium-based aluminosilicate present in an amount of 0.1 to 1% by weight on the basis of a total weight of the inner coating; lithium silicate; and about 10 to 55% by weight on the basis of the total weight of the inner coating of one or more metal elements in the form of ferroalloys or of individual elements (par.57).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with lithium-based aluminosilicate ranges as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34).

For claim 15, Sakamoto, as modified by Rakhmonov, teaches all the limitation as previously set forth except for wherein a total proportion of Na and K in the inner coating is less than or equal to 0.36% by weight on the basis of a total weight of the inner coating. 
Baune further teaches wherein a total proportion of Na and K in the inner coating is less than or equal to 0.36% by weight on the basis of a total weight of the inner coating (par.41 and 44).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with total proportion of Na and K ranges as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34). 	For claim 17, Sakamoto, as modified by Rakhmonov,  teaches all the limitation as previously set for and further teaches the ranges of inner and outer coating (2 and 3 as shown in fig.1) (table 3 page 253) except for wherein a weight ratio between the outer and the inner coating ranges from 1.5/1 to 2.5/1. 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the outer and the inner coating ranges in Sakamoto to ranges from 1.5/1 to 2.5/1, as applicant appears to have placed no critically or the claimed range (see pp.(96}} indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists such that one would have been motivated to have these ranges in order to obtain a level of operating weldability in accordance with the requirements for electrodes (MPEP 2144.05). 	For claim 18, Sakamoto, as modified by Rakhmonov,  teaches all the limitation as previously set forth except for wherein one or both of the outer coating and the inner coating comprises, on the basis of a total weight of the one or both of the outer coating and the inner coating, a powder comprising: 0.8 to 18.5% by weight of Al.sub.2O.sub.3; 5 to 40% by weight of SiO.sub.2; 15 to 45% by weight of TiO.sub.2; 1.4 to 4.2% by weight of CaO; 1.4 to 4.2% by weight of MgO; and 0.5 to 10% by weight of CaF.sub.2. 
 	Baune further teaches wherein one or both of the outer coating and the inner coating comprises, on the basis of a total weight of the one or both of the outer coating and the inner coating, a powder comprising: 0.8 to 18.5% by weight of Al.sub.2O.sub.3; 5 to 40% by weight of SiO.sub.2; 15 to 45% by weight of TiO.sub.2; 1.4 to 4.2% by weight of CaO; 1.4 to 4.2% by weight of MgO; and 0.5 to 10% by weight of CaF.sub.2 (par.57, lines 1-7).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with total proportion of a powder ranges as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34). 	For claim 19, Sakamoto, as modified by Rakhmonov,  teaches all the limitation as previously set forth except for wherein one of both of the outer coating and the inner coating comprises, on the basis of a total weight of the one or both of the outer coating and the inner coating: 0.4 to 10.0% by weight of Al; 2.0 to 19% by weight of Si; 9.0 to 27% by weight of Ti; 1.0 to 3.0% by weight of Ca; and 0.8 to 2.5% by weight of Mg. 
 	Baune further teaches wherein one of both of the outer coating and the inner coating comprises, on the basis of a total weight of the one or both of the outer coating and the inner coating: 0.4 to 10.0% by weight of Al; 2.0 to 19% by weight of Si; 9.0 to 27% by weight of Ti; 1.0 to 3.0% by weight of Ca; and 0.8 to 2.5% by weight of Mg (par.113, table 4 and page.13, claims 32 and 33). 
	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with ranges of Al, Ti, Ca as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34).
 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (JP 52-65144) in views of Rakhmonov et al  (SU 404592) as applied to claims above, and further in view of Hyppolite (GB 597422). 	Sakamoto, as modified by Rakhmonov,  teaches all the limitation as previously set forth except for wherein the one or both of the sodium-based aluminosilicate and the potassium-based aluminosilicate comprises a slate powder. 
	Hyppolite teaches wherein the one or both of the sodium-based aluminosilicate and the potassium-based aluminosilicate comprises a slate powder (col.2, lines 75-83).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with sodium-based aluminosilicate and the potassium-based aluminosilicate comprises a slate powder as taught by Hyppolite for purpose of forming dry mixture (Hyppolite, col.2, lines 59-60).


Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (JP 52-65144) in views of Baune (2005/0189337) and Rakhmonov et al  (SU 404592). 	For claim 20, Sakamoto teaches method of manufacturing an electrode (fig.1), the method comprising: providing a central metal core (1 as shown in fig.1); carrying out a concentric extrusion of an inner coating (2 as shown in fig.1) around at least a part of the central metal core (1 as shown in fig.1), the inner coating (2 as shown in fig.1) comprising rutile and one or both of at least one sodium-based compound and at least one potassium-based compound (page.3, lines 90-95 and page.4, lines 134-136)) (table 3, page.253); carrying out a concentric extrusion of an outer coating around (3 as shown in fig.1) at least a part of the at least one inner coating (2 as shown in fig.1), the outer coating (3 as shown in fig.1) comprising rutile and at least one lithium-based compound and being free of sodium feldspar and potassium feldspar (table 3 shows one section Li compound by itself) (page.3, lines 90-100). 
 Sakamoto fails to teach baking the central metal core coated with the inner coating and the outer coating in a furnace and coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate. 
Baune teaches the central metal core coated with the inner coating and the outer coating in a furnace (par.88).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto baking in a furnace as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to reduce the contents of compounds containing the element (Baune, par.91).
Rakhmonov teaches, similar electrode coating, coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate (abstract, lines 1-5).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate as taught by Rakhmonov for purpose of providing slag crust separation and gives concave, finely laminated welds without undercuts and with a smooth transition into the underlying metal (Rakhmonov, abstract).

 	For claim 22, Sakamoto teaches process for arc welding (page.1, lines 21-23) except for one or more stainless steel workpieces, in which an electrode according to claim 1 is used to produce at least one welded joint on the one or more workpieces.
	Baune teaches one or more stainless steel workpieces, in which an electrode according to claim 1 is used to produce at least one welded joint on the one or more workpieces (par.63, lines 1-5).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with one or more stainless steel workpieces as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34).
Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“coating comprises rutile and one or both of a sodium-based aluminosilicate and a potassium-based aluminosilicate” in claims 1, 20 and 21, has been considered but is moot, because the examiner applied new art, Rakhmonov et al  (SU 404592), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761